Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (2011/0075954; hereinafter Kumar).  Kumar discloses a process of forming a flexible package/sachet (20) in the embodiment of Figure 4 by joining (30; 34, 36, 38, 40) two layers of flexible material (22, 26) together to form a closed cavity with an outlet tunnel (42, 44; see Fig. 4 below) between the two layers of flexible material along which a product (33; [0032]) can be moved in an outward direction.  The outlet tunnel having an inlet opening (as indicated by “X” in Fig. 4 below which is similar to an inlet opening 51 as shown in Fig. 4 of the instant patent application) from the cavity into the outlet tunnel and an outlet opening (42, 44) from the outlet tunnel from which the product can be dispensed from the outlet opening.  The outlet tunnel including sequential sections in the outward direction aligned at a non-180º angle to each other (see the first and second sections as shown in Fig. 4 below), and in which the cavity contains at .

    PNG
    media_image1.png
    450
    545
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kumar et al. (2011/0075954; hereinafter Kumar) or, in the alternative, under 35 U.S.C. 103 as obvious over Kumar.  
As to claim 1, Kumar discloses a flexible package/sachet (20) in the embodiment of Fig. 4 comprising two layers of flexible material (22, 26) defining a cavity (32) between the two layers of flexible material and joined together (30, 34, 36, 38, 40) around the cavity, an outlet tunnel (42, 44; see Fig. 4 above) between the two layers of flexible material along which a product (33; [0032]) can be moved in an outward direction from the cavity, and the outlet tunnel having an inlet opening (as indicated by “X” in Fig. 4 below which is similar to an inlet opening 51 as 

As to claim 5, Kumar discloses a flexible package/sachet (20) in the embodiment of Fig. 4 comprising two layers of flexible material (22, 26) defining a cavity (32) between the two layers of flexible material and joined together (30, 34, 36, 38, 40) around the cavity, an outlet tunnel (42, 44; see Fig. 4 above) between the two layers of flexible material along which a product (33; [0032]) can be moved in an outward direction from the cavity, and the outlet tunnel having an inlet opening (as indicated by “X” in Fig. 4 below which is similar to an inlet opening 51 as shown in Fig. 4 of the instant patent application) from the cavity into the outer tunnel and an outlet opening (42, 44) from the outlet tunnel from which the product can be dispensed from the outlet opening.  The outlet tunnel including two sequential sections being a first section extending outwardly from the inlet opening, and a second section extending in the outward direction from the first section to the outlet opening, and the respective first and second sections meet at an obtuse angle (the connection between the first section and the second section) between 120º and 150º to each other (Fig. 4 shows the angle as claimed).  Kumar further discloses the cavity contains at least one solid tablet (33, [0032] & [0052]) having a shape and dimensions such that the tablet can be urged to travel around the angle between the first and second sections of the outlet tunnel and out through the outlet opening.  The sachet of Kumar is inherently capable of allowing a user to urge the tablet along the sequential sections of the outlet tunnel to extract the tablet through the outlet opening, and the way of extracting the tablet through the outlet opening renders the sachet is child-resistant because a small child such as an infant won’t be able of opening the sachet and extracting the tablet from the cavity through the 
As to claim 8, Kumar discloses the sachet being of a generally rectangular shape with the cavity of a rectangular shape.
As to claims 11 and 12, Kumar discloses at least part of the outlet tunnel tapers in the outward direction from the inlet opening and becoming narrower toward the outlet opening (Fig. 4).
As to claim 13, Kumar discloses the second section of the outlet tunnel extending in the outward direction from the first section is parallel sided (58).
As to claim 14, to the extent that Kumar fails to show the outlet tunnel following a sinuous, serpentine or zig-zag shape, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sachet of Kumar so the sachet is constructed with the outlet tunnel following a sinuous, serpentine or zig-zag shape as claimed instead of the shapes as disclosed by Kumar because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
As to claims 15 and 17, see Fig. 4 of Kumar above.  Kumar discloses an elbow bend disposed between the first section and the second section of the outlet tunnel.

As to claim 19, Kumar discloses the sachet is generally rectangular, the cavity is generally rectangular, the inlet opening of the outlet tunnel occupies or is adjacent to a corner of the cavity, the outlet tunnel comprises the first section and the second section extending parallel to the edge (58).  To the extent that Kumar fails to show the first section extending diagonally from the cavity at an angle between 30-60º to alignment of an edge of the rectangular shaped cavity, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sachet of Kumar so the sachet is constructed with the first section of the outlet tunnel extending diagonally from the cavity at an angle between 30-60º to alignment of an edge of the rectangular shaped cavity because the selection of the specific angle for the first section such as the angle as claimed or as discloses by Kumar would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant’s argument with respect to Kumar in the remarks such as “Kumar does not disclose a child-resistant container, nor does it disclose any child-resistant features” or “Kumar does not disclose that the process of urging a tablet along the sections of the outlet tunnel renders the container child-resistant” are noted.  They are not persuasive because each of the independent 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736